         Case 1:19-cv-00433-YY         Document 24      Filed 07/01/20     Page 1 of 1




WILBORN LAW OFFICE, P.C.
TIM WILBORN, Attorney at Law — OSB # 944644
tim@wilbornlaw.com
P.O. Box 370578
Las Vegas, NV 89137
Voice: (702) 240-0184
Fax: (503) 926-9133
  Attorney for Plaintiff




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



ELLEN OUDINOT-ROBERTSON,                                            Case No. 1:19-cv-00433-YY

       Plaintiff,

vs.                                                                         ORDER

COMMISSIONER of Social Security,

       Defendant.


       Attorney fees in the amount of $12,500.00 are hereby awarded to Plaintiff pursuant to the

Equal Access To Justice Act, 28 U.S.C. § 2412(d). Subject to any offset allowed under the Treasury

Offset Program, payment of this award shall be made via check sent to Tim Wilborn’s address: P.O.

Box 370578, Las Vegas, NV 89137. In accordance with the fee assignment which Plaintiff has

signed, payment shall be made in Tim Wilborn’s name if no debt subject to offset exists.

       DATED this ____         July
                   1st day of ________________, 2020.


                                                  /s/ Youlee Yim You
                                             __________________________________________
                                             United States Magistrate Judge

Submitted on July 1, 2020 by:
s/ Tim Wilborn
TIM WILBORN, OSB # 944644
(702) 240-0184
 Attorney for Plaintiff



ORDER - Page 1
